Citation Nr: 0618671	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to a compensable evaluation for paralysis of 
the left pupil.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1944 to 
December 1946, June 1948, January 1951, and March 1951 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran service connection for 
bilateral hearing loss with a noncompensable evaluation and 
continuing the veteran's noncompensable evaluation for 
paralysis of the left pupil.  

The veteran had been seeking service connection for a 
respiratory disorder, and had perfected an appeal as to that 
issue.  However, in May 2005, prior to the case being 
forwarded to the Board, the veteran withdrew his appeal on 
that issue; that issue is moot, and will not be addressed by 
the Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Bilateral hearing loss, when tested in March 2002, was 
manifested by no more than auditory acuity level IV hearing 
loss in the right ear and level I in the left ear.

3.  Paralysis of the left pupil manifested predominantly with 
corrected visual acuity no more than 20/25 each of the left 
and right eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (2005).

2.  The criteria for a compensable evaluation for paralysis 
of the left pupil have not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6079 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in December 2001, after the enactment of the VCAA.  
An RO letter dated in April 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the April 2004 letter, the veteran was notified of which 
portion of the evidence the veteran was responsible for 
sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Although, the 
April 2004 VCAA letter failed to notify the veteran of the 
evidence required to substantiate his claim for an increased 
rating, the Board notes that in May 2006, the RO informed the 
veteran of evidence necessary to substantiate a claim for an 
increased rating and a claim for an earlier effective date.  
In addition, the veteran's representative stated in a May 
2006 statement that all of the facts and evidence that was 
available to support the issues were contained in the claims 
folder.  Finally, the April 2004 RO letter requested that the 
veteran submit medical records for any treatment that he 
received and to submit statements from individuals to 
describe in what manner his disability had become worse.  The 
Board finds that the veteran was not prejudiced by not 
receiving the VCAA notification prior to the initial AOJ 
decision, as he has stated, through his representative, that 
he has submitted all evidence that would support his claim.  
In addition, the Board finds that the veteran has received 
notification of the evidence necessary to support his claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the April 2004 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Moreover, the Board notes that in a May 2006 letter, the 
veteran was notified of the requirements necessary to 
establish an effective date if his claim was granted, meeting 
the requirements of the recent Court of Appeals for Veterans 
Claims (Court) case, Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that a service connection claim 
includes the elements of a disability rating and establishing 
an effective date; therefore, the veteran requires notice of 
the requirements to establish a disability rating and an 
effective date prior to the initial adjudication of a service 
connection claim).  Although the veteran received this 
notification after the initial adjudication of his claim, 
because this claim is being denied, the denial renders any 
effective date issue moot.  As there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). 

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice and all 
pertinent, available evidence has been obtained in this case.  
The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Analysis

Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
38 C.F.R. § 4.85 (2005)

Table VIA*
Numeric designation of hearing impairment based only on
Puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 
38 C.F.R. § 4.85 (2005)
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  In the 
instance when the pure tone thresholds are 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, that 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).  

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the present case, the Board notes that the veteran's 
hearing loss disability does not meet the criteria for an 
exceptional pattern of hearing impairment.  Therefore, 
38 C.F.R. § 4.86 (2005) is not for application in this case.

After review of the evidence of record, the Board finds that 
the veteran is not entitled to an initial compensable 
evaluation for his bilateral hearing loss.  The Board must 
point out that the measurement for hearing loss is based on a 
mechanical application of the data to the tables provided 
above.  In March 2002, the veteran underwent a VA 
examination.  An audiogram was conducted and revealed the 
following results:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
65
65
60
54
LEFT
35
60
55
60
53

Speech discrimination testing revealed scores of 80 percent 
for the right ear and 94 percent for the left ear.  The 
diagnosis for the right ear was normal in low pitches, 
falling to mild at 1500 Hz, and sharply falling to 
moderately-severe to severe from 2000 Hz to 8000 Hz.  There 
was some slight decline in hearing at various pitches since 
the 1995 examination.  The diagnosis for the left ear was 
normal through 500 Hz, falling to mild at 1000 Hz, and 
continued to moderately-severe sensorineural hearing loss 
1500 Hz to 8000 Hz.  Word recognition at conversational level 
was fair on the right ear and poor on the left ear.  At 
amplified level, word recognition improved to good at the 
veteran's comfort level.  

Applying the results to the tables above, the March 2002 VA 
audiogram results are equivalent to a numeric designation of 
IV for the right ear and I for the left ear.  A compensable 
evaluation is not warranted when these values are applied to 
Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
Therefore, an initial compensable evaluation for the 
veteran's bilateral hearing loss is not warranted.




Paralysis of the Left Pupil

Vision in 1 eye 20/50 (6/15):
  607
8  
In the other eye 20/50 (6/15)
10



6079
In the other eye 20/40 (6/12)
10
 
Vision in 1 eye 20/40 (6/12): 
In the other eye 20/40 (6/12)
0
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2005)

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2005).

After review of the evidence of record, the Board finds that 
a compensable evaluation for the veteran's paralysis of the 
left eye is not warranted because his visual acuity does not 
meet the rating criteria for an increased rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078 (2005).  As such, the Board 
notes that the veteran submitted a private medical record 
from Dr. A.K., dated in July 2001, which showed corrected 
visual acuity of the left and right eyes as 20/20.  In 
February 2002, the veteran underwent a VA examination.  
Corrected visual acuity for the left eye was 20/20-1 and for 
the right eye was 20/20-2.  The diagnoses were pseudoaphakia 
of each eye and old history of Adie's pupil in the left eye, 
which had improved.  

Private medical records from a private physician, Dr. E.P., 
dated from March 2002 to January 2005 do show that the 
veteran's visual acuity in March 2003 was 20/50-1 for the 
left eye.  However, the seven remaining medical records from 
this private physician show the veteran's visual acuity to be 
between 20/20 and 20/25 for the left and right eyes.  The 
most recent medical record, dated in January 2005, shows the 
veteran's visual acuity to be 20/25 each for the left and 
right eyes.  As the veteran's predominant visual acuity is 
not greater than 20/40 for the left and right eyes, the Board 
finds that a compensable evaluation for his paralysis of the 
left eye is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6078, 6079 (2005).


ORDER

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

2.  Entitlement to a compensable evaluation for paralysis of 
the left pupil is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


